GRAVES, J.
(concurring). — Our learned brother says that the Public Service Commission based its finding upon the fact-that the rate charged violated Section 12 of Article 1.2 of the State Constitution, as said provision of the Constitution has been construed by this court in the several McGrew cases. As a judge I have never sat in any of the McGrew cases. I was at one time of counsel in the second of those cases, although on this bench when it came here. For that reason I have never participated in any of those cases. As a lawyer I was never able to bring my mind to the court’s logic or law in those cases. Nor do I agree to them now. However, the last of the line of McGrew cases decided here was taken to the Supreme Court of the United States, and that court has placed its stamp of approval on the judgment of my brothers, and I feel constrained now to yield to the construction given in those cases.
I am not convinced of the logic of those eases, but the rule is now settled by the highest arbiter, and I yield. With this explanation, I concur in the opinion.